Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is executed as of this 1st day of
August, 2006, by and between Kohl’s Department Stores, Inc. (“Company”) and
Thomas Kingsbury (“Employee”).

RECITALS

The Company desires to employ Employee, and Employee desires to be employed by
the Company, on the terms and conditions set forth herein.

The parties believe it is in their best interests to make provision for certain
aspects of their relationship during and after the period in which Employee is
employed by the Company.

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Employee (“Parties”), the Parties agree as follows:

ARTICLE I

EMPLOYMENT

1.1 Term of Employment. The Company employs Employee, and Employee accepts
employment by the Company, for the three (3) year period commencing on August 1,
2006 (“Initial Term”), subject to earlier termination as hereinafter set forth
in Article IV, below. This Agreement shall be automatically extended for one
(1) day each day during the term (collectively, “Renewal Terms”; individually,
“Renewal Term”) unless either party shall give the other with a written notice
of intention not to renew, in which case this Agreement shall terminate as of
the end of the Initial Term or said Renewal Term, as applicable. If this
Agreement is extended, the terms of this Agreement during such Renewal Term
shall be the same as the terms in effect immediately prior to such extension
(including the early termination provisions set forth in Article IV, below),
subject to any such changes or modifications as mutually may be agreed between
the Parties as evidenced in a written instrument signed by both the Company
and Employee. If Employee’s employment is terminated for any reason specified in
Section 4.1, below, after either party has provided a notice of non-renewal
under this Section 1.1, such termination will be treated as a termination under
the applicable provision of Section 4.1 and not as a termination due to
non-renewal under this Section 1.1.

1.2 Position and Duties. Employee shall be employed in the position of Senior
Executive Vice President—Principal, and shall be subject to the authority of,
and shall report to, the Company’s Chief Executive Officer (“CEO”) and/or Board
of Directors (“Board”). Employee’s duties and responsibilities shall include all
those customarily attendant to the position of Senior Executive Vice President -
Principal and such other duties and responsibilities as may be assigned from
time to time by the Company’s CEO and/or Board. Employee shall devote Employee’s
entire business time, attention and energies exclusively to the business
interests of the Company while employed by the Company except as otherwise
specifically approved in writing by the Company’s



--------------------------------------------------------------------------------

CEO and/or Board. During the Initial Term and any Renewal Term, Employee may not
participate on the board of directors or any similar governing body of any
for-profit entity other than the Company, unless first approved in writing by
the Company’s Board.

ARTICLE II

COMPENSATION AND OTHER BENEFITS

2.1 Base Salary. During the Initial Term and any Renewal Term, the Company shall
pay Employee an annual base salary as described in Exhibit A (a copy of which is
attached hereto and incorporated herein), payable in accordance with the normal
payroll practices and schedule of the Company (“Base Salary”). The Base Salary
shall be subject to adjustment from time to time as determined by the Board.

2.2 Benefit Plans and Fringe Benefits. During the Initial Term or any Renewal
Term, Employee will be eligible to participate in the plans, programs and
policies including, without limitation, group medical insurance, fringe
benefits, paid vacation, expense reimbursement and incentive pay plans, which
the Company makes available to senior executives of the Company in accordance
with the eligibility requirements, terms and conditions of such plans, programs
and policies in effect from time to time. Employee acknowledges and agrees that
the Company may amend, modify or terminate any of such plans, programs and
policies at any time at its discretion.

2.3 Equity Plans or Programs. During the Initial Term or any Renewal Term,
Employee may be eligible to participate in stock option, phantom stock,
restricted stock or other similar equity-incentive plans or programs which the
Company may establish from time to time. The terms of any such plans or
programs, and Employee’s eligibility to participate in them, shall be
established by the Board at its sole discretion. Employee acknowledges and
agrees that the Company may amend, modify or terminate any of such plans or
programs at any time at its discretion.

ARTICLE III

RESTRICTED STOCK

Upon commencement of the Initial Term, Employee will be granted restricted stock
of the Company pursuant to the terms of the Restricted Stock Agreement between
Employee and the Company (a copy of which is attached hereto as Exhibit B and
incorporated herein). Employee understands and acknowledges that his/her rights
and obligations regarding the restricted stock granted to him/her under this
Agreement are governed by the Restricted Stock Agreement executed herewith.

ARTICLE IV

TERMINATION

4.1 Right to Terminate; Automatic Termination.

(a) Termination Without Cause. Subject to Section 4.2, below, the Company
may terminate Employee’s employment and all of the Company’s obligations under
this Agreement at any time and for any reason.

 

2



--------------------------------------------------------------------------------

(b) Termination For Cause. Subject to Section 4.2, below, the Company may
terminate Employee’s employment and all of the Company’s obligations under this
Agreement at any time for Cause (defined below) by giving notice to Employee
stating the basis for such termination, effective immediately upon giving such
notice or at such other time thereafter as the Company may designate. “Cause”
shall mean any of the following: (i) Employee’s continuous failure to
substantially perform Employee’s duties after a written demand for substantial
performance is delivered to Employee that specifically identifies the manner in
which the Company believes that Employee has not substantially performed his/her
duties, and Employee has failed to demonstrate substantial efforts to resume
substantial performance of Employee’s duties on a continuous basis within sixty
(60) calendar days after receiving such demand; (ii) Employee’s violation of a
material provision of “Kohl’s Ethical Standards and Responsibilities” which is
materially injurious to the Company, monetarily or otherwise; (iii) any
dishonest or fraudulent conduct which results, or is intended to result, in gain
to Employee or Employee’s personal enrichment at the expense of the Company;
(iv) any material breach of this Agreement by Employee after a written notice of
such breach is delivered to Employee that specifically identifies the manner in
which the Company believes that Employee has breached this Agreement, and
Employee has failed to cure such breach within thirty (30) calendar days after
receiving such demand; provided, however, that no cure period shall be required
for breaches of Articles V, VI or VIII, below, of this Agreement; or
(v) conviction of Employee, after all applicable rights of appeal have been
exhausted or waived, of any crime that materially discredits the Company or is
materially detrimental to the Company’s reputation or goodwill.

(c) Termination for Good Reason. Subject to Section 4.2, below, Employee may
terminate Employee’s employment and all of the Company’s obligations under this
Agreement at any time for Good Reason (defined below) by giving notice to the
Company stating the basis for such termination, effective immediately upon
giving such notice. “Good Reason” shall mean any of the following: (i) a
material reduction in the Employee’s status, title, position, responsibilities
or Base Salary; (ii) any material breach by the Company of this Agreement;
(iii) any purported termination of the Employee’s employment for Cause which
does not comply with the terms of this Agreement; or (iv) a mandatory relocation
of Employee’s employment with the Company from the Milwaukee, Wisconsin area,
except for travel reasonably required in the performance of Employee’s duties
and responsibilities; provided, however, that no termination shall be for Good
Reason until the Employee has provided the Company with written notice of the
conduct alleged to have caused Good Reason and at least thirty (30) calendar
days have elapsed and the Company has failed to demonstrate substantial efforts
to cure any such alleged conduct after the Company’s receipt of such written
notice from Employee.

(d) Termination by Death or Disability. Subject to Section 4.2, below,
Employee’s employment and the Company’s obligations under this Agreement shall
terminate automatically, effective immediately and without any notice being
necessary, upon Employee’s death or a determination of Disability of Employee.
For purposes of this Agreement, “Disability” means the inability of Employee,
due to a physical or mental impairment, to perform the essential functions of
Employee’s job with the Company, with or without a reasonable accommodation and
such inability has or is reasonably anticipated to continue or has continued for
a period of two hundred seventy (270) consecutive days or for a period or
periods aggregating two hundred fifteen (215) business days in any consecutive
twelve (12) month period. A determination of Disability

 

3



--------------------------------------------------------------------------------

shall be made by the Company, which may, at its sole discretion, consult with a
physician or physicians satisfactory to the Company, and Employee shall
cooperate with any efforts to make such determination. Any such determination
shall be conclusive and binding on the parties. Any determination of Disability
under this Section 4.1(d) is not intended to alter any benefits any party may be
entitled to receive under any disability insurance policy carried by either the
Company or Employee with respect to Employee, which benefits shall be governed
solely by the terms of any such insurance policy.

(e) Termination by Resignation. Subject to Section 4.2, below, Employee’s
employment and the Company’s obligations under this Agreement shall terminate
automatically, effective immediately upon Employee’s provision of written notice
to the Company of Employee’s resignation from employment with the Company or at
such other time as may be mutually agreed between the Parties following the
provision of such notice.

4.2 Rights Upon Termination.

(a) Termination By Company for Cause, By Employee Other Than For Good Reason or
By Employee’s Non-Renewal. If Employee’s employment is terminated by the Company
pursuant to Section 4.1(b), above, by Employee pursuant to Section 4.1(e),
above, or due to non-renewal by Employee pursuant to Section 1.1, above,
Employee shall have no further rights against the Company hereunder, except for
the right to receive (i) any unpaid Base Salary with respect to the period prior
to the effective date of termination together with payment of any vacation that
Employee has accrued but not used through the date of termination (collectively
“Final Pay”); (ii) reimbursement of expenses to which Employee is entitled
under Section 2.2, above (“Final Expenses”); and (iii) Employee’s unpaid bonus,
if any, attributable to any complete fiscal year of the Company ended before the
date of termination (in the aggregate the “Accrued Benefits”). Any such bonus
payment shall be made at the same time as any such bonus is paid to other
similarly situated executives of the Company. Furthermore, under this
Section 4.2(a), vesting of any Company stock options granted to Employee ceases
on the date of termination, and any unvested stock options lapse and are
forfeited immediately upon termination.

(b) Termination By Company’s Non-Renewal or Due to Employee’s Death. If
Employee’s employment is terminated due to non-renewal by the Company pursuant
to Section 1.1, above, or due to Employee’s death pursuant to Section 4.1(d),
above, Employee shall have no further rights against the Company hereunder,
except for the right to receive (i) Accrued Benefits; (ii) a share of any bonus
attributable to the fiscal year of the Company during which the date of
termination occurs determined as follows: the product of the average bonuses
paid or payable, including any amounts that were deferred in respect of the
three (3) fiscal years immediately preceding the fiscal year in which the
termination occurs (the “Recent Average Bonus”) and (y) a fraction, the
numerator of which is the number of days completed in the current fiscal year
through the date of termination and the denominator of which is three hundred
sixty-five (365) (the “Pro Rata Bonus”). Such bonus payments shall be made at
the same time as any such bonuses are paid to other similarly situated
executives of the Company. Employee shall also be entitled to a severance
payment equal to fifty percent (50%) of Employee’s Base Salary payable for one
(1) year following the date of termination pursuant to normal payroll practices.
Furthermore, under this Section 4.2(b), vesting of any Company stock options
granted to Employee prior to the date of

 

4



--------------------------------------------------------------------------------

termination shall continue as scheduled during the term of this Agreement, after
which such vesting ceases, and any unvested stock options lapse and are
forfeited; provided, however, that if Employee’s termination is due to
Employee’s death, all Company stock options granted to Employee immediately vest
upon the date of Employee’s death.

(c) Termination Due to Disability. If Employee’s employment is terminated due to
Employee’s Disability pursuant to Section 4.1(d), above, Employee shall have no
further rights against the Company hereunder, except for the right to receive
(i) Accrued Benefits; (ii) the Pro Rata Bonus, plus; (iii) a Severance Benefit.
Any such bonus payments shall be made at the same time as any such bonuses are
paid to other similarly situated executives of the Company. For purposes of this
Section 4.2(c), “Severance Benefit” means six (6) months of Base Salary, payable
in equal installments during the six (6) month period following Employee’s
exhaustion of any short-term disability benefits provided by the Company, in
accordance with the normal payroll practices and schedule of the Company. The
amount of such Severance Benefit shall be reduced by any compensation (including
any payments from the Company or any benefit plans or program paid for by the
Company, received by Employee under any disability plans, programs or policies
offered by the Company) earned or received by Employee during the six (6) month
period following the date of termination, or the six (6) month period during
which Employee receives the Severance Benefit, and Employee agrees to reimburse
the Company for the amount of any such reduction. Employee acknowledges and
agrees that, upon the cessation, if any, of such Disability during the period of
the payment of the Severance Benefit, he/she has an obligation to use his/her
reasonable efforts to secure other employment consistent with Employee’s status
and experience and that his/her failure to do so, as determined at the sole
discretion of the Board, is a breach of this Agreement. Furthermore, under this
Section 4.2(c), vesting of any Company stock options granted to Employee ceases
on the date of termination, and any unvested stock options lapse and are
forfeited immediately upon termination.

(d) Termination By Company Without Cause or By Employee for Good Reason.

i. No Change of Control. If Employee’s employment is terminated by the Company
pursuant to Section 4.1(a), above, or by the Employee pursuant to
Section 4.1(c), above, and such termination does not occur three (3) months
prior to or within one (1) year after the occurrence of a Change of Control
(defined below), Employee shall have no further rights against the Company
hereunder, except for the right to receive (A) Accrued Benefits; (B) a Severance
Payment (defined below); (C) the Pro Rata Bonus; provided, however, that such
bonus payments shall be made at the same time as any such bonuses are paid to
other similarly situated executives of the Company; (D) outplacement services
from an outplacement service company of the Company’s choosing at a cost not to
exceed Twenty Thousand Dollars ($20,000.00), payable directly to such
outplacement service company (“Outplacement Services”); and (E) Health Insurance
Continuation (defined below). For purposes of this Section 4.2(d)(i), “Severance
Payment” means payment of Employee’s Base Salary for the remainder of the
Initial Term or the then current Renewal Term, as applicable, pursuant to the
normal payroll practices and schedule of the Company. The amount of such

 

5



--------------------------------------------------------------------------------

Severance Payment shall be reduced by any compensation earned or received by
Employee from any source for service rendered during the remainder of the
Initial Term or the then current Renewal Term, as applicable, and Employee
agrees to reimburse the Company for any portion of the Severance Payments made
to the extent of any such compensation, net of any taxes owed by employee on
such compensation. Furthermore, under this Section 4.2(d)(i), vesting of any
Company stock options granted to Employee prior to the date of termination shall
continue as scheduled until the term of this Agreement expires, after which such
vesting ceases and any unvested stock options lapse and are forfeited.

ii. Change of Control. If Employee’s employment is terminated by the Company
pursuant to Section 4.1(a), above, or by the Employee pursuant to
Section 4.1(c), above, and such termination occurs within three (3) months prior
to or one (1) year after the occurrence of a Change of Control (defined below),
Employee shall have no further rights against the Company hereunder, except for
the right to receive (A) Accrued Benefits; (B) a Severance Payment (defined
below); (C) the Pro Rata Bonus; provided, however, that such bonus payments
shall be made at the same time as any such bonuses are paid to other similarly
situated executives of the Company; (D) Health Insurance Continuation (defined
below); and (E) Outplacement Services. For purposes of this Section 4.2(d)(ii),
“Severance Payment” means an amount equal to the sum of (x) Employee’s Base
Salary for the period of time equal to the longer of the remainder of the then
current term of this Agreement or two and nine-tenths (2.9) years (“Severance
Period”) plus (y) an amount equal to the average (calculated at the sole
discretion of the Company) of the three (3) most recent annual incentive
compensation plan payments, if any, paid to Employee prior to the effective date
of termination multiplied times the number of incentive plan payments Employee
would have received during the remainder of the then current term of this
Agreement but not to exceed two and nine-tenths (2.9) years. If Employee
received less than three (3) years’ incentive compensation, the Company shall,
in good faith, calculate an appropriate average based on Employee’s tenure.
Furthermore, under this Section 4.2(d)(ii), vesting of any Company stock options
granted to Employee prior to termination shall occur immediately upon the date
of termination.

iii. Definition – Change of Control. “Change of Control” means the occurrence of
(1) the acquisition (other than from the Company) by any person, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (“Exchange Act”)), other than the Company, a subsidiary
of the Company or any employee benefit plan or plans sponsored by the Company or
any subsidiary of the Company, directly or indirectly, of beneficial ownership
(within the meaning of Exchange Act Rule 13d-3) of thirty-three percent (33%) or
more of the then outstanding shares of common stock of the Company or voting
securities representing thirty-three percent (33%) or more of the combined
voting power of the Company’s then outstanding voting securities ordinarily
entitled to vote in the election of directors unless the Incumbent Board
(defined below), before such acquisition or within thirty (30) days thereafter,
deems such acquisition

 

6



--------------------------------------------------------------------------------

not to be a Change of Control; or (2) individuals who, as of the date of this
Agreement, constitute the Board (as of such date, “Incumbent Board”) ceasing for
any reason to constitute at least a majority of such Board; provided, however,
that any person becoming a director subsequent to the date of this Agreement
whose election, or nomination for election by the shareholders of the Company,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest which was (or, if threatened,
would have been) subject to Exchange Act Rule 14a-12(c); or (3) the consummation
of any merger, consolidation or share exchange of the Company with any other
corporation, other than a merger, consolidation or share exchange which results
in more than sixty percent (60%) of the outstanding shares of the common stock,
and voting securities representing more than sixty percent (60%) of the combined
voting power of then outstanding voting securities entitled to vote generally in
the election of directors, of the surviving, consolidated or resulting
corporation being then beneficially owned, directly or indirectly, by the
persons who were the Company’s shareholders immediately prior to such
transaction in substantially the same proportions as their ownership,
immediately prior to such transaction, of the Company’s then outstanding Common
Stock or then outstanding voting securities, as the case may be; or (4) the
consummation of any liquidation or dissolution of the Company or a sale or other
disposition of all or substantially all of the assets of the Company.

Following the occurrence of an event which is not a Change of Control whereby
there is a successor company to the Company, or if there is no such successor
whereby the Company is not the surviving corporation in a merger or
consolidation, the surviving corporation or successor holding company (as the
case may be), for purposes of this Agreement, shall thereafter be referred to as
the Company.

iv. Definition – Health Insurance Continuation. For purposes of
Section 4.2(d)(i), above, the term “Health Insurance Continuation” means that,
if Employee (and Employee’s eligible dependents), following termination from
employment under Section 4.2(d)(i), above, timely elects to participate in the
Company’s group health insurance plans, the Company shall continue to provide
Employee and Employee’s Eligible Dependents (as defined in the health insurance
program of the Company from time to time (the “Program”) with health insurance
and supplemental executive medical plan coverage. In the event of Employee’s
death during such Health Insurance Continuation, such benefits shall continue to
be provided to Employee’s Eligible Dependents, in each case for as long as each
individual would have continued to qualify as an “Eligible Dependent” under the
terms of the Program had the Employee been living. Such benefit shall continue
to be provided as long as (i) such benefits are reasonably available to the
Company with respect to Employee and Employee’s Eligible Dependents, as the case
may be; and (ii) Employee and Employee’s Eligible

 

7



--------------------------------------------------------------------------------

Dependents, as the case may be, reimburse the Company for all premiums paid for
Employee and Employee’s Eligible Dependents’ health benefits as determined by
the Company in good faith from time to time. The Company shall provide Employee
a quarterly invoice for such reimbursement and amounts due hereunder may be
withheld from other amounts payable to Employee. The Health Insurance
Continuation provided under this Section 4.2(d)(iv) will cease on the date on
which Employee becomes eligible for health insurance coverage under another
employer’s group health insurance plan and within five (5) calendar days of
Employee becoming eligible for health insurance coverage under another
employer’s group health insurance plan, Employee agrees to inform the Company of
such fact in writing.

(e) Delay of Payments if Required by Section 409A. If amounts paid to Employee
pursuant to any Subsection of Section 4.2 would be subject to a penalty under
Section 409A of the Internal Revenue Code because Employee is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i), such payments will be
delayed until a date which is six (6) months after Employee’s termination of
employment, at which point any such delayed payments will be paid to Employee in
a lump sum.

4.3 Return of Records. Upon termination of employment, for whatever reason, or
upon request by the Company at any time, Employee shall immediately return to
the Company all documents, records, and materials belonging and/or relating to
the Company, and all copies of all such materials. Upon termination of
employment, for whatever reason, or upon request by the Company at any time,
Employee further agrees to destroy such records maintained by Employee on
Employee’s own computer equipment.

4.4 Release. As a condition to the receipt of any amounts or benefits after
termination of employment for whatever reason, Employee, or his personal
representative, shall be required to execute a written release agreement in a
form satisfactory to the Company containing, among other items, a general
release of claims against the Company.

4.5 Excise Tax Payments.

(a) Notwithstanding anything contained in this Agreement to the contrary, in the
event any payment or distribution to or for the benefit of Employee, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise in connection with, or arising out of, his employment
with the Company (a “Payment” or “Payments”), would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) or any interest or penalties are incurred by Employee with respect to
such excise tax (such excise tax, together with any interest and penalties, are
collectively referred to as the “Excise Tax”), then Employee shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by Employee of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax, imposed upon the
Gross-Up Payment, Employee retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payments.

 

8



--------------------------------------------------------------------------------

(b) A determination shall be made as to whether and when Gross-Up Payment is
required pursuant to this Paragraph 4.5 and the amount of such Gross-Up Payment,
such determination to be made within fifteen (15) business days of the
Termination Date, or such other time as requested by Company or Employee
(provided Employee reasonably believes that any of the Payments may be subject
to the Excise Tax). Such determination shall be made by a national independent
accounting firm selected by Employee (the “Accounting Firm”). All fees, costs
and expenses including, but not limited to, the cost of retaining experts of the
Accounting Firm, shall be borne by Company and Company shall pay such fees,
costs and expenses as they become due. The Accounting Firm shall provide to
Company and Employee detailed supporting calculations acceptable to Employee.
The Gross-Up Payment, if any, as determined pursuant to this Paragraph 4.5(b)
shall be paid by Company to Employee within five (5) business days of the
receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by Employee with respect to a Payment
or Payments, it shall furnish Employee with an unqualified opinion that no
Excise Tax will be imposed with respect to any such Payment or Payments. Any
such initial determination by the Accounting Firm of the Gross-Up Payment shall
be binding upon Company and Employee subject to the application of Paragraph
4.5(c), below.

(c) As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that a Gross-Up Payment (or a portion thereof) will
be paid which should not have been paid (an “Overpayment”) or a Gross-Up Payment
(or a portion thereof) which should have been paid will not have been paid (an
“Underpayment”). An Underpayment shall be deemed to have occurred upon notice
(formal or informal) to Employee to Employee from any governmental taxing
authority that the tax liability of Employee (whether in respect of the then
current taxable year of Employee or in respect of any prior taxable year of
Employee) may be increased by reason of the imposition of the Excise Tax on a
Payment or Payments with respect to which Company has failed to make a
sufficient Gross-Up Payment. An Overpayment shall be deemed to have occurred
upon a “Final Determination” (as hereinafter defined) that the Excise Tax shall
not be imposed upon a Payment or Payments with respect to which Employee had
previously received a Gross-Up Payment. A Final Determination shall be deemed to
have occurred when Employee has received from the applicable governmental taxing
authority a refund of taxes or other reduction in his tax liability by reason of
the Overpayment and upon either (i) the date a determination is made by, or an
agreement is entered into with, the applicable governmental taxing authority
which finally and conclusively binds Employee and such taxing authority, or in
the event a claim is brought before a court of competent jurisdiction, the date
upon which a final determination has been made by such court and either all
appeals have been taken and finally resolved, or the time for all appeals has
expired; or (ii) the expiration of the statute of limitations with respect to
Employee’s applicable tax return. If an Underpayment occurs, Employee shall
promptly notify Company and Company shall pay to Employee at least five
(5) business days prior to the date on which the applicable governmental taxing
authority has requested payment, an additional Gross-Up Payment equal to the
amount of the Underpayment plus any interest and penalties imposed on the
Underpayment. If an Overpayment occurs, the amount of the Overpayment shall be
treated as a loan by Company to Employee and Employee shall, within ten
(10) business days of the occurrence of such Overpayment, pay to Company the
amount of the Overpayment plus interest at an annual rate equal to the rate
provided for in Section 1274(b)(2)(B) of the Code from the date the Gross-Up
Payment (to which the Overpayment relates) was paid to Employee.

 

9



--------------------------------------------------------------------------------

(d) Notwithstanding anything contained in this Agreement to the contrary, in the
event it is determined that an Excise Tax will be imposed on any Payment or
Payments, Company shall pay to the applicable governmental taxing authorities as
Excise Tax withholding, the amount of the Excise Tax that Company has actually
withheld from the Payment or Payments.

ARTICLE V

CONFIDENTIALITY

5.1 Acknowledgments. Employee acknowledges and agrees that, as an integral part
of its business, the Company has expended a great deal of time, money and effort
to develop and maintain confidential, proprietary and trade secret information
to compete against similar businesses and that this information, if misused or
disclosed, would be harmful to the Company’s business and competitive position
in the marketplace. Employee further acknowledges and agrees that in Employee’s
position with the Company, the Company provides Employee with access to its
confidential, proprietary and trade secret information, strategies and other
confidential business information that would be of considerable value to
competitive businesses. As a result, Employee acknowledges and agrees that the
restrictions contained in this Article V are reasonable, appropriate and
necessary for the protection of the Company’s confidential, proprietary and
trade secret information.

5.2. Confidentiality Obligations. During the term of Employee’s employment under
this Agreement, Employee will not directly or indirectly use or disclose any
Confidential Information or Trade Secrets (defined below) except in the interest
and for the benefit of the Company. After the termination, for whatever reason,
of Employee’s employment with the Company, Employee will not directly or
indirectly use or disclose any Trade Secrets unless such information ceases to
be deemed a Trade Secret by means of one of the exceptions set forth in
Section 5.3(c), below. For a period of two (2) years following termination, for
whatever reason, of Employee’s employment with the Company, Employee will not
directly or indirectly use or disclose any Confidential Information, unless such
information ceases to be deemed Confidential Information by means of one of the
exceptions set forth in Section 5.3(c), below.

5.3 Definitions.

(a) Trade Secret. The term “Trade Secret” shall have that meaning set forth
under applicable law. This term is deemed by the Company to specifically include
all Company-created computer source code and any confidential information
received from a third party with whom the Company has a binding agreement
restricting disclosure of such confidential information.

(b) Confidential Information. The term “Confidential Information” shall mean all
non-Trade Secret or proprietary information of the Company which has value to
the Company and which is not known to the public or the Company’s competitors,
generally,

 

10



--------------------------------------------------------------------------------

including, but not limited to, new products, customer lists, pricing policies
and strategies, employment records and policies, operational methods, marketing
plans and strategies, advertising plans and strategies, product development
techniques and plans, business acquisition and divestiture plans, resources,
sources of supply, suppliers and supplier contractual relationships and terms,
technical processes, designs, inventions, research programs and results, source
code, short-term and long-range planning, projections, information systems,
sales objectives and performance, profits and profit margins, and seasonal
plans, goals and objectives.

(c) Exclusions. Notwithstanding the foregoing, the terms “Trade Secret” and
“Confidential Information” shall not include, and the obligations set forth in
this Article V shall not apply to, any information which: (i) can be
demonstrated by Employee to have been known by Employee prior to Employee’s
employment by the Company; (ii) is or becomes generally available to the public
through no act or omission of Employee; (iii) is obtained by Employee in good
faith from a third party who discloses such information to Employee on a
non-confidential basis without violating any obligation of confidentiality or
secrecy relating to the information disclosed; or (iv) is independently
developed by Employee outside the scope of Employee’s employment without use of
Confidential Information or Trade Secrets.

ARTICLE VI

RESTRICTED SERVICES OBLIGATION

6.1 Acknowledgments. Employee acknowledges and agrees that the Company is one of
the leading retail companies in the United States, with department stores
throughout the United States, and that the Company compensates executives like
Employee to, among other things, develop and maintain valuable goodwill and
relationships on the Company’s behalf (including relationships with customers,
suppliers and vendors) and to maintain business information for the Company’s
exclusive ownership and use. As a result, Employee acknowledges and agrees that
the restrictions contained in this Article VI are reasonable, appropriate and
necessary for the protection of the Company’s goodwill, customer, supplier and
vendor relationships and confidential information and trade secrets. Employee
further acknowledges and agrees that the restrictions contained in this Article
VI will not pose an undue hardship on Employee or Employee’s ability to find
gainful employment.

6.2 Restricted Services Obligation. For the one (1) year period following
termination, for whatever reason, of Employee’s employment with the Company,
Employee will not, directly or indirectly, provide Restricted Services (defined
below) for or on behalf of any Competitive Business (defined below). During such
one (1) year period, Employee also will not, directly or indirectly, provide any
Competitive Business with any advice or counsel in the nature of the Restricted
Services.

 

11



--------------------------------------------------------------------------------

6.3 Definitions. For purposes of this Article VI, the following are defined
terms:

(a) Restricted Services. “Restricted Services” shall mean services of any kind
or character comparable to those Employee provided to the Company during the
eighteen (18) month period immediately preceding Employee’s last date of
employment with the Company.

(b) Competitive Business. “Competitive Business” shall mean any entity
(including related entities) that as of the time of the determination
(i) generates, in the aggregate with its related entities, more than Five
Hundred Million Dollars ($500,000,000) in annual revenues; and (ii) operates or
owns a Retail Business. “Competitive Business” shall also include a business
that provides a buying office or sourcing service to a Retail Business. “Retail
Business” means any business or related businesses engaged in the sale of
products at retail which derives at least twenty percent (20%) of its annual
revenue from the sale of Goods in the United States and owns or operates retail
stores located within twenty-five (25) miles of any store operated by Kohl’s
Corporation or any of its subsidiaries.

(c) Goods. “Goods” means merchandise categories that comprise at least ten
percent (10%) of the Company’s annual revenues during the twelve (12) months
prior to Employee’s last date of employment with the Company.

ARTICLE VII

BUSINESS IDEAS; NON-DISPARAGEMENT

7.1 Assignment of Business Ideas. Employee shall immediately disclose to the
Company a list of all inventions, patents, applications for patent, copyrights,
and applications for copyright in which Employee currently holds an interest.
The Company will own, and Employee hereby assigns to the Company, all rights in
all Business Ideas. All Business Ideas which are or form the basis for
copyrightable works shall be considered “works for hire” as that term is defined
by United States Copyright Law. Any works that are not found to be “works for
hire” are hereby assigned to the Company. While employed by the Company and for
one (1) year thereafter, Employee will promptly disclose all Business Ideas to
the Company and execute all documents which the Company may reasonably require
to perfect its patent, copyright and other rights to such Business Ideas
throughout the world. After Employee’s employment with the Company terminates,
for whatever reason, Employee will cooperate with the Company to assist the
Company in perfecting its rights to any Business Ideas including executing all
documents which the Company may reasonably require.

7.2 Business Ideas. The term “Business Ideas” as used in this Agreement means
all ideas, inventions, data, software, developments and copyrightable works,
whether or not patentable or registrable, which Employee originates, discovers
or develops, either alone or jointly with others while Employee is employed by
the Company [and for one (1) year thereafter] and which are (a) related to any
business known by Employee to be engaged in or contemplated by the Company,
(b) originated, discovered or developed during Employee’s working hours during
his employment with the Company, or (c) originated, discovered or developed in
whole or in part using materials, labor, facilities, Confidential Information,
Trade Secrets, or equipment furnished by the Company.

 

12



--------------------------------------------------------------------------------

7.3 Non-Disparagement. Employee agrees not to engage at any time in any form of
conduct or make any statements or representations, or direct any other person or
entity to engage in any conduct or make any statements or representations, that
disparage, criticize or otherwise impair the reputation of the Company, its
affiliates, parents and subsidiaries and their respective past and present
officers, directors, stockholders, partners, members, agents and employees.
Nothing contained in this Section 7.3 shall preclude Employee from providing
truthful testimony or statements pursuant to subpoena or other legal process or
in response to inquiries from any government agency or entity.

ARTICLE VIII

EMPLOYEE NON-SOLICITATION

During the term of Employee’s employment with the Company and for one (1) year
thereafter, Employee shall not directly or indirectly encourage any Company
employee to terminate his/her employment with the Company unless Employee does
so in the course of performing his duties for the Company and such encouragement
is in the Company’s best interests.

ARTICLE IX

GENERAL PROVISIONS

9.1 Notices. Any and all notices, consents, documents or communications provided
for in this Agreement shall be given in writing and shall be personally
delivered, mailed by registered or certified mail (return receipt requested) or
sent by courier, confirmed by receipt, and addressed as follows (or to such
other address as the addressed party may have substituted by notice pursuant
to this Section 9.1):

 

  (a) If to the Company:     Kohl’s Department Stores, Inc.     N56 W17000
Ridgewood Drive     Menomonee Falls, WI 53051     Attn: Richard Schepp, General
Counsel     (b) If to Employee:     Thomas Kingsbury    

 

   

 

 

Such notice, consent, document or communication shall be deemed given upon
personal delivery or receipt at the address of the party stated above or at any
other address specified by such party to the other party in writing, except that
if delivery is refused or cannot be made for any reason, then such notice shall
be deemed given on the third day after it is sent.

 

13



--------------------------------------------------------------------------------

9.2 Employee Disclosures and Acknowledgments.

(a) Prior Obligations. Attached as Exhibit C is a list of prior obligations
(written and oral), such as confidentiality agreements or covenants restricting
future employment or consulting, that Employee has entered into which may
restrict Employee’s ability to perform Employee’s duties as an Employee for the
Company.

(b) Confidential Information of Others. Employee certifies that Employee has
not, and will not, disclose or use during Employee’s time as an employee of the
Company, any confidential information which Employee acquired as a result of any
previous employment or under a contractual obligation of confidentiality or
secrecy before Employee became an employee of the Company.

(c) Scope of Restrictions. By entering into this Agreement, Employee
acknowledges the nature of the Company’s business and the nature and scope of
the restrictions set forth in Articles V, VI and VIII, above, including
specifically Wisconsin’s Uniform Trade Secrets Act, presently § 134.90, Wis.
Stats. Employee acknowledges and represents that the scope of such restrictions
are appropriate, necessary and reasonable for the protection of the Company’s
business, goodwill, and property rights. Employee further acknowledges that the
restrictions imposed will not prevent Employee from earning a living in the
event of, and after, termination, for whatever reason, of Employee’s employment
with the Company. Nothing herein shall be deemed to prevent Employee, after
termination of Employee’s employment with the Company, from using general skills
and knowledge gained while employed by the Company.

(d) Prospective Employers. Employee agrees, during the term of any restriction
contained in Articles V, VI and VIII, above, to disclose such provisions to any
future or prospective employer. Employee further agrees that the Company may
send a copy of this Agreement to, or otherwise make the provisions hereof known
to, any such employer.

9.3 Effect of Termination. Notwithstanding any termination of this Agreement,
the Employee, in consideration of his employment hereunder, shall remain bound
by the provisions of this Agreement which specifically relate to periods,
activities or obligations upon or subsequent to the termination of the
Employee’s employment.

9.4 Confidentiality of Agreement. Employee agrees that, with the exception of
disclosures pursuant to Section 9.2(d), above, Employee will not disclose,
directly or indirectly, the terms of this Agreement to any third party;
provided, however, that following Employee’s obtaining a promise of
confidentiality for the benefit of the Company from Employee’s tax preparer,
accountant, attorney and spouse, Employee may disclose the terms of this
Agreement to such of these individuals who have made such a promise of
confidentiality. This provision shall not prevent Employee from disclosing such
matters in testifying in any hearing, trial or other legal proceeding where
Employee is required to do so.

9.5 Cooperation. Employee agrees to take all reasonable steps during and after
Employee’s employment with the Company to make himself/herself available to and
to cooperate with the Company, at its request, in connection with any legal
proceedings or other matters in which it is or may become involved. Following
Employee’s employment with the

 

14



--------------------------------------------------------------------------------

Company, the Company agrees to pay reasonable compensation to Employee and to
pay all reasonable expenses incurred by Employee in connection with Employee’s
obligations under this Section 9.5.

9.6 Effect of Breach. In the event that Employee breaches any provision of this
Agreement, Employee agrees that the Company may suspend all additional payments
to Employee under this Agreement (including any Severance Payment), recover from
Employee any damages suffered as a result of such breach and recover from
Employee any reasonable attorneys’ fees or costs it incurs as a result of such
breach. In addition, Employee agrees that the Company may seek injunctive or
other equitable relief, without the necessity of posting bond, as a result of a
breach by Employee of any provision of this Agreement.

9.7 Entire Agreement. This Agreement contains the entire understanding and the
full and complete agreement of the Parties and supersedes and replaces any prior
understandings and agreements among the Parties, with respect to the subject
matter hereof.

9.8 Headings. The headings of sections and paragraphs of this Agreement are for
convenience of reference only and shall not control or affect the meaning or
construction of any of its provisions.

9.9 Consideration. Execution of this Agreement is a condition of Employee’s
employment with the Company and Employee’s employment by the Company, and the
benefits provided to Employee under this Agreement, constitute the consideration
for Employee’s undertakings hereunder.

9.10 Amendment. This Agreement may be altered, amended or modified only in a
writing, signed by both of the Parties hereto.

9.11 Assignability. This Agreement and the rights and duties set forth herein
may not be assigned by Employee, but may be assigned by the Company, in whole or
in part. This Agreement shall be binding on and inure to the benefit of each
party and such party’s respective heirs, legal representatives, successors and
assigns.

9.12 Severability. If any court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then such invalidity or
unenforceability shall have no effect on the other provisions hereof, which
shall remain valid, binding and enforceable and in full force and effect, and
such invalid or unenforceable provision shall be construed in a manner so as to
give the maximum valid and enforceable effect to the intent of the Parties
expressed therein.

9.13 Waiver of Breach. The waiver by either party of the breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.

9.14 Governing Law; Construction. This Agreement shall be governed by the
internal laws of the State of Wisconsin, without regard to any rules of
construction concerning the draftsman hereof.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year written above.

 

KOHL’S DEPARTMENT STORES, INC.: By:  

/s/ R. Lawrence Montgomery

  R. Lawrence Montgomery,   Chief Executive Officer and Director EMPLOYEE:  

/s/ Thomas Kingsbury

  Thomas Kingsbury

 

16



--------------------------------------------------------------------------------

EXHIBIT A

BASE COMPENSATION

 

17



--------------------------------------------------------------------------------

EXHIBIT B

RESTRICTED STOCK AGREEMENT

 

18



--------------------------------------------------------------------------------

EXHIBIT C

PRIOR OBLIGATIONS

Employee is a party to an Employment Agreement with May Department Stores
Company dated May 1, 1999, a copy of which has been previously provided to the
Company, which contains certain restrictions on post-termination competition and
confidentiality. This Agreement has been modified by agreement of the parties
thereto such that the non-compete provisions expire effective August 1, 2006.

 

19